Order entered February 20, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00629-CV

                     IN THE INTEREST OF S.C. AND K.C., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                               ORDER
       By separate orders, the following cause numbers have been consolidated into this

proceeding: 05-18-01125-CV, 05-18-01368-CV, and 05-19-00006-CV. We LIFT the February

7, 2019 suspension of briefing deadlines in this case. We ORDER appellant to file a combined

brief addressing the issues asserted in the consolidated cases by March 22, 2019. Appellee’s

brief will be due thirty days after appellant’s brief is filed. Appellant’s reply brief will be due

twenty days after appellee’s brief is filed.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE